The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,937,634 (parent application). Although the claims at issue are not identical, they are not patentably distinct from each other because substantially similar in scope. 
Regarding claims 1-2:
	Claims 1-2 are substantially identical to claims 1 and 10 of the parent application.
Regarding claim 3:
	Claim 3 is substantially identical to claims 2 and 11 of the parent application.
Regarding claim 4:
	Claim 4 is substantially identical to claims 4 and 14 of the parent application.
Regarding claim 5:
	Claim 5 is substantially identical to claims 3 and 12 of the parent application.
Regarding claim 6:
	Claim 6 is similar in scope to claim 5 of the parent application.
Regarding claims 7-9:
	Claims 7-9 are substantially identical to claims 6 and 13 of the parent application.
Regarding claim 10:
	Claim 10 is substantially identical to claim 7 of the parent application.
Regarding claim 11:
	Claim 11 is substantially identical to claim 8 of the parent application.
Regarding claim 12:
	Claim 12 is substantially identical to claim 9 of the parent application.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey III et al (US 2008/0179010) in view of [Fang et al (US 2008/0227301) and/or Chen et al (US 2011/0146703)] and optionally Bailey et al (US 2008/0179297) with substantiating evidence provided by Sexton et al (US 2011/0206833).
Regarding claim 13:
	Bailey III teaches a tunable upper plasma exclusion zone (PEZ) ring (dielectric ring, 118/706), comprising: an inner diameter (inner diameter of 706) [fig 7]; an outer diameter (outer diameter of 706) [fig 7]; a lower surface that extends (lower surface of 706) from the inner diameter to the outer diameter and that includes: a horizontal portion that extends radially outwardly from the inner diameter (see fig 7) [fig 7]; and an upwardly tapered outer portion that is conical and that extends outwardly and upwardly from the horizontal portion to the outer diameter at an upward taper angle with respect to the horizontal portion (see fig 7) [fig 7].
	The written description of Bailey III does not specifically disclose “the upwardly tapered outer portion extends … at an upward angle of about 5° to 50° with respect to the horizontal portion”. However, although proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977) [MPEP 2125 (II)]. Figure 7 of Bailey III appears to fall within the claimed range or, at the very least, is close to falling within the claimed range. In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946) [MPEP 2144.05]. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
	Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). After KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to determine the optimum or workable ranges of a variable [MPEP 2144.05(II)(B)]. In the instant case, the only difference between the tunable upper PEZ ring of Bailey III and that of the claims is the claimed range of the upward angle. Because Bailey III depicts an upward angle, one skilled in that art would recognize that there are a finite number of identified predictable solutions (i.e. the upward angle must be between 0° and 90°). As such, absent criticality of the claimed rage, it would have been obvious to one of ordinary skill in the art to pick any upward angle between 0° and 90°. Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.") [MPEP 2144.05(II)]. Applicant has NOT demonstrated any criticality to establish that the claimed upward angle of the PEZ ring would perform differently than a prior art device having an upward angle outside of the claimed range (see Bailey III – fig 7).
	Bailey III does not specifically disclose the outer diameter is greater than 300 millimeters (mm), and wherein the inner diameter is less than 300 mm.
Fang teaches an outer diameter of an outer portion is greater than 300 mm (the upper PEZ ring radius can range from having the same diameter as the substrate to being up to 10% larger than the diameter of the substrate), and wherein the inner diameter is less than 300 mm (see fig 12A-14 relative to a 300 mm substrate) [fig 12A-14 & 0070-0071].
	Additionally/alternatively, Chen teaches the outer diameter of the tunable upper PEZ ring (outer diameter of the top dielectric ring 112) is a result-effective variable [0043]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum outer diameter for the tunable upper PEZ ring (112) through routine experimentation in order to control the physical confinement of the plasma on the frontside of the substrate [0043].  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art [MPEP 2144.05].
Bailey III and Fang and/or Chen are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the outer diameter of the upwardly tapered outer portion of Bailey III to be greater than 300 mm (the diameter of the substrate), as in Fang, to achieve the desired degree of bevel edge cleaning [Fang - fig 14 & 0070] and/or to control the physical confinement of the plasma on the frontside of the substrate as desired [Chen – 0043]. Furthermore, as evidenced by Sexton, it is well known in the art for the outer diameter of the upper PEZ ring to be greater than, lesser than, or equal to the diameter of the substrate [claim 15]. 
Optionally, in the event that Bailey III modified by Fang and/or Chen is not considered to teach “the upwardly tapered outer portion extends … at an upward angle of about 5° to 50° with respect to the horizontal portion”, Bailey teaches the configuration of the tunable upper PEZ ring (inner upper configurable PEZ ring, 318) is a result-effective variable. It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum configuration for the tunable upper PEZ ring (inner upper configurable PEZ ring, 318) through routine experimentation in order to achieve the desired plasma exclusion zone [0023-0024].  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art [MPEP 2144.05].
Modified Bailey III and Bailey are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to optimize the outer portion of the tunable upper PEZ ring of modified Bailey III, as in Bailey, to achieve the desired plasma exclusion zone [Bailey – 0023-0024].
The claim limitations “to adjust a processing distance during plasma processing” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claims 14-15:
	Bailey III teaches a third horizontal portion (top surface of 706) connecting the outer diameter with the inner diameter (see fig 7) [fig 7].
	Modified Bailey III does not specifically teach a vertical portion between the inner diameter; and a second horizontal portion, wherein the vertical portion connects a radially inner most portion of the horizontal portion with a radially outer most portion of the second horizontal portion, and the second horizontal portion connecting the vertical portion with the inner diameter.
	Bailey teaches a vertical portion between the inner diameter (vertical portion of 318b) [fig 3 & 0023-0024]; and a second horizontal portion (horizontal portion of 318b), wherein the vertical portion (vertical portion of 318b) connects a radially inner most portion of the horizontal portion with a radially outer most portion of the second horizontal portion (see fig 3), and the second horizontal portion (horizontal portion of 318b) connecting the vertical portion with the inner diameter (see fig 3) [fig 3 & 0023-0024].
Modified Bailey III and Bailey are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one having ordinary skill in the art at the time of the invention to the tunable upper PEZ ring of modified Bailey III to include a vertical portion and a second horizontal portion (i.e. a flange), as in Bailey, to allow for easy access to the upper configurable PEZ ring during replacement such that the upper configurable PEZ ring can be replaced without removing other parts of the upper electrode assembly [Bailey – 0024].
Regarding claim 18:
	Bailey III teaches the tunable upper PEZ ring (118/706) is formed of a material selected from the group consisting of an electrically conductive material, a semiconductive material, a dielectric material, a ceramic material, and a high electrical resistance material (can be of dielectric, semiconductive or electrically conductive material) [fig 7 & 0018].
Regarding claim 19:
	Bailey III teaches the tunable upper PEZ ring (118/706) is formed from one of aluminum oxide, aluminum nitride, silicon oxide, silicon carbide, silicon nitride, silicon, yttria, and a mixture thereof (aluminum oxide, aluminum nitride, silicon oxide, silicon carbide, silicon nitride, silicon, yttria) [fig 7 & 0018].
Regarding claim 20:
	Bailey III teaches the tunable upper PEZ ring (118/706) includes a coating of silicon, silicon carbide, yttria, or aluminum oxide on an outer surface thereof (coated with a conductive or dielectric material such as Si, SiC or Y2O3) [fig 7 & 0018].
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey III et al (US 2008/0179010) in view of [Fang et al (US 2008/0227301) and/or Chen et al (US 2011/0146703)] and optionally Bailey et al (US 2008/0179297) as applied to claims 13-16 and 18-20 above, and further in view of Ota (JP 2004-296553).
The limitations of claims 13-16 and 18-20 have been set forth above.
Regarding claim 16:
	Modified Bailey III does not specifically teach a first edge between the horizontal portion and the vertical portion is rounded; a second edge between the vertical portion and the second horizontal portion is rounded; and a third edge between the second horizontal portion and the inner diameter is rounded.
Ota teaches all edges should be rounded [fig 1 & pages 2-3]. 
Modified Bailey III and Ota are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify each of the first edge, second edge, and third edge of modified Bailey III to be rounded, as in Ota, to prevent chipping and cracking and/or to prevent charge from accumulating at corners thereby preventing the occurance of arcing [Ota – pages 2-3].
Regarding claim 17:
	Modified Bailey III does not specifically teach an edge between the horizontal portion and the upwardly tapered outer portion is a rounded edge.
	Ota teaches all edges should be rounded [fig 1 & pages 2-3]. 
Modified Bailey III and Ota are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify an edge between the horizontal portion and the upwardly tapered outer portion of modified Bailey III to be rounded, as in Ota, to prevent chipping and cracking and/or to prevent charge from accumulating at corners thereby preventing the occurance of arcing [Ota – pages 2-3].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718